315 F.2d 198
SPENTONBUSH FUEL TRANSPORT SERVICE, INC., on Behalf of theUNITED STATES CARGO SHIP RAYMOND J. BUSHEY, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION and United States ofAmerica, Respondents.
No. 290, Docket 27796.
United States Court of Appeals Second Circuit.
Argued March 20, 1963.Decided March 20, 1963.

John H. Hanrahan, of Foley & Martin, New York City (Christopher E. Heckman and Stephen J. Buckley, of Foley & Martin, New York City, on the brief), for petitioner.
W. Hale Watkins, Counsel, Federal Communications Commission, Washington, D.C.  (Lee Loevinger, Asst. Atty. Gen., Lionel Kestenbaum, and Gerald Kadish, Washington, D.C., on the brief for United States of America; Max D. Paglin, Gen. Counsel, and Daniel R. Ohlbaum, Assoc.  Gen. Counsel, Federal Communications Commission, Washington, D.C., on the brief for Federal Communications Commission), for respondents.
Before LUMBARD, Chief Judge, and CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
Petitioner, a shipowner appealing on behalf of the United States cargo ship 'Raymond J. Bushey,' attacks an order of the Federal Communications Commission denying it an exemption, pursuant to 47 U.S.C. 352(b), from the radiotelegraph requirements of 47 U.S.C. 353.  Under the terms of 352(b), the Commission may grant an exemption if it finds the circumstances of the particular case such as to render a radio installation unreasonable or unnecessary.  All of petitioner's contentions as to why radio equipment was unnecessary for the 'Raymond J. Bushey' were presented to the FCC in both a hearing and rehearing.  The Commission's opinions, especially the opinion on rehearing, make it patently clear that such equipment is needed in this case.  The policies to which the Commission referred are surely within its province to formulate and enforce.


2
Petition denied and order affirmed in open court.